      Case 2:18-cv-03915-DJH Document 37 Filed 05/29/20 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Joshua Patrick Driggs,                             No. CV-18-03915-PHX-DJH
10                  Plaintiff,                          ORDER
11   v.
12   Commissioner of Social Security
     Administration,
13
                    Defendant.
14
15
16          At issue is the denial of Plaintiff Joshua Driggs’s Application for Social Security
17   Widower Insurance Benefits by the Social Security Administration (SSA) under the Social
18   Security Act. Plaintiff filed a Complaint (Doc. 1) with this Court seeking judicial review
19   of that denial, and the Court now addresses Plaintiff’s Opening Brief (Doc. 28, Pl. Br.),
20   Defendant SSA Commissioner’s Response Brief (Doc. 32, Def. Br.), and Plaintiff’s Reply
21   (Doc. 32, Reply). The Court has reviewed the briefs and Administrative Record (Docs. 23,
22   31, R.) and now reverses the Administrative Law Judge’s (ALJ) decision (R. at 13–21) as
23   upheld by the Appeals Council (R. at 5–7).
24          I.     BACKGROUND
25          On February 26, 2015, Plaintiff filed an Application for Widower’s Insurance
26   Benefits on the record of his deceased husband, Glen Driggs. (R. at 16.) Plaintiff also filed
27   an Application on November 10, 2014 for a lump-sum death payment for the death of Glen
28   Driggs. (R. at 16.) Plaintiff’s Applications were denied initially and on reconsideration. (R.
      Case 2:18-cv-03915-DJH Document 37 Filed 05/29/20 Page 2 of 10



 1   at 16.) Plaintiff filed a written request for a hearing, and on October 20, 2016, he appeared
 2   and testified before the ALJ for a hearing on his claims. (R. at 16.)
 3          On February 17, 2017, the ALJ issued a partially favorable decision on Plaintiff’s
 4   Applications. The ALJ found that Plaintiff met all of the requirements for a lump-sum
 5   death payment as a widower of Glen Driggs and awarded Plaintiff that payment. (R. at 20.)
 6   In so doing, the ALJ found that Plaintiff is a widower as defined in 20 C.F.R. § 404.345,
 7   as modified by Program Operations Manual System (POMS) GN 00210.002A. (R. at 20.)
 8   Next, the ALJ also found that Plaintiff applied for the lump-sum payment within two years
 9   after Glen Driggs’s death, and Plaintiff lived in the same household as Glen Driggs at the
10   time of Glen Driggs’s death. (R. at 20.)
11          However, the ALJ found that Plaintiff was not entitled to Widower Insurance
12   Benefits because he did not meet the eligibility requirements. (R. at 20.) The ALJ found
13   that Plaintiff was validly married to Glen Driggs as of March 5, 2014, when they wed in
14   California. (R. at 20.) Nevertheless, the ALJ also found that Plaintiff was not eligible for
15   Widower Insurance Benefits because Plaintiff’s marriage to Glen Driggs did not last for at
16   least nine months (the durational requirement) prior to Glen Driggs’s death on June 1,
17   2014, and because Plaintiff did not meet any exceptions to the durational requirement. (R.
18   18–20.) 20 C.F.R. § 404.335(a). Accordingly, the ALJ determined that Plaintiff was not
19   entitled to Widower Insurance Benefits, and the Appeals Council denied Plaintiff’s request
20   for review of the ALJ’s decision. (R. at 5.)
21          The Record reflects that Plaintiff was married to Glen Driggs on March 5, 2014, in
22   California. (R. at 18.) Plaintiff was in a relationship and lived with Glen Driggs in Michigan
23   from 1972 to 1984. (Pl. Br. at 7.) In 1984 they moved to Arizona where they lived until
24   1995, when they moved back to Michigan. (Pl. Br. at 8–9.) In 2010, they moved back to
25   Arizona. (Pl. Br. at 9.) Glen Driggs and Plaintiff were domiciled in Arizona and were
26   spouses at the time of Glen Driggs’s death. (R. at 18.)
27          Same-sex marriage was prohibited in Arizona and Michigan prior to the date
28   Plaintiff married in California. See Dates States and U.S. Territories Permitted Same-Sex


                                                    -2-
      Case 2:18-cv-03915-DJH Document 37 Filed 05/29/20 Page 3 of 10



 1   Marriages, POMS GN 00210.003. Arizona did not permit same-sex marriages until
 2   October 17, 2014. See Majors v. Horne, 14 F. Supp. 3d 1313, 1315 (D. Ariz. 2014). Further,
 3   Arizona did not recognize out-of-state same-sex marriages until October 17, 2014. Id. By
 4   their terms, the SSA regulations provide that an applicant is a widower for purposes of
 5   Widower Insurance Benefits if at the time of the deceased insured spouse’s death the
 6   applicant had a valid marriage under the laws of the state that the deceased insured spouse
 7   was domiciled. 42 U.S.C § 416(h)(1)(A)(i). Despite the terms of the regulations, the SSA
 8   currently acknowledges applicants’ out-of-state same-sex marriages even if the state where
 9   the deceased insured spouse was domiciled did not recognize same-sex marriages as valid
10   at the time of death, though this has not always been the case. See generally, e.g., Williams
11   v. Colvin, No. 14-8874 (N.D. Ill.). Defendant acknowledges that Plaintiff had a valid
12   marriage to Glen Driggs at the time of his death, even though Glen Driggs was domiciled
13   in Arizona at the time of his death, and even though Arizona did not recognize their
14   California marriage as valid at that time. (R. at 18.)
15          II.    LEGAL STANDARD
16          In determining whether to reverse an ALJ’s decision, the district court reviews only
17   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
18   517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability
19   determination only if it is not supported by substantial evidence or is based on legal error.
20   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is relevant evidence
21   that a reasonable person might accept as adequate to support a conclusion considering the
22   record as a whole. Id. To determine whether substantial evidence supports a decision, the
23   Court must consider the record as a whole and may not affirm simply by isolating a
24   “specific quantum of supporting evidence.” Id. Generally, “[w]here the evidence is
25   susceptible to more than one rational interpretation, one of which supports the ALJ’s
26   decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954
27   (9th Cir. 2002) (citations omitted).
28


                                                  -3-
      Case 2:18-cv-03915-DJH Document 37 Filed 05/29/20 Page 4 of 10



 1          III.   ANALYSIS
 2          Plaintiff raises two constitutional claims of legal error. The claims focus on
 3   Defendant’s use of the nine-month marriage durational requirement in evaluating
 4   Plaintiff’s eligibility for Widower Insurance Benefits. First, Plaintiff argues that Defendant
 5   violated his right to equal protection under the Fifth Amendment to the U.S. Constitution
 6   by denying his Application for Widower Insurance Benefits because his marriage to Glen
 7   Driggs did not last nine months. Specifically, Plaintiff claims that he would have otherwise
 8   qualified for Widower Insurance Benefits but for Arizona’s prohibition of same-sex
 9   marriage and Defendant’s incorporation of that prohibition in evaluating Plaintiff’s
10   eligibility for benefits. (Pl. Br. at 3–4, 13.) Thus, Plaintiff argues that Defendant treats
11   Plaintiff differently than surviving opposite-sex spouses who did not face similar legal
12   barriers in meeting the durational requirement. Second, Plaintiff argues that Defendant
13   violated his fundamental liberty interest in forming an intimate family relationship under
14   the Fifth Amendment by relying on an unconstitutional state law when denying his
15   Application for Widower Insurance Benefits. (Pl. Br. 13–14.) As discussed below, the
16   Court agrees with Plaintiff’s equal protection claim and finds that Defendant violated
17   Plaintiff’s right to equal protection under the Fifth Amendment. However, the Court rejects
18   Plaintiff’s due process claim.1
19
20
21
            1
                Defendant’s reliance on the durational requirement in evaluating Plaintiff’s
22   eligibility for Widower Insurance Benefits does not burden any of Plaintiff’s fundamental
     rights. (Def. Br. at 10.) See Weinberger v. Salfi, 422 U.S. 749, 772 (1975). Defendant’s
23   denial of Plaintiff’s Application did not burden Plaintiff’s ability to form any relationship
     with his spouse since the denial of benefits did not prevent Plaintiff’s marriage.
24   Nevertheless, when the government undertakes to provide a benefit to one group of people,
     it must do so on equal terms unless it has sufficient justification for not doing so. See Brown
25   v. Bd. of Educ., 347 U.S. 483, 493 (1954). Plaintiff’s claim that Defendant discriminatorily
     evaluated his eligibility for Widower Insurance Benefits is properly subject to equal
26   protection analysis. Diaz v. Brewer, 656 F.3d 1008, 1013 (9th Cir. 2011) (“But when a
     state chooses to provide such benefits, it may not do so in an arbitrary or discriminatory
27   manner that adversely affects particular groups that may be unpopular.”); U.S. Dep’t of
     Agric. v. Moreno, 413 U.S. 528, (1973).
28


                                                  -4-
      Case 2:18-cv-03915-DJH Document 37 Filed 05/29/20 Page 5 of 10



 1          A.     Defendant’s use of the durational requirement in evaluating Plaintiff’s
 2                 eligibility for Widower Insurance Benefits discriminatorily impacts
                   Plaintiff.
 3
 4          “The Fourteenth Amendment’s promise that no person shall be denied the equal
 5   protection of the laws must coexist with the practical necessity that most legislation
 6   classifies for one purpose or another, with resulting disadvantage to various groups or
 7   persons.” Romer v. Evans, 517 U.S. 620, 631 (1996). “It is also true that the Due Process
 8   Clause of the Fifth Amendment contains an equal protection component prohibiting the
 9   United States from invidiously discriminating between individuals or groups.” Washington
10   v. Davis, 426 U.S. 229, 239 (1976). A facially neutral law may violate equal protection if
11   it has a discriminatory impact. Pers. Adm’r of Massachusetts v. Feeney, 442 U.S. 256, 260,
12   (1979). Demonstrating a discriminatory impact or effect is necessary but insufficient on its
13   own to sustain an equal protection challenge to government action. See Palmer v.
14   Thompson, 403 U.S. 217, 226 (1971); see also Vill. of Arlington Heights v. Metro. Hous.
15   Dev. Corp., 429 U.S. 252, 265 (1977).
16          Defendant apparently argues that the use of the durational requirement has no
17   disparate impact in Plaintiff’s case. (Def. Br. at 17–20.) Instead, Defendant argues that the
18   durational requirement can result in seemingly unfair applications for same-sex couples
19   and opposite-sex couples, and Defendant offers hypothetical examples of potential
20   unfairness that could result from the use of the bright-line durational requirement. (Def.
21   Br. 17–19.) Since the durational requirement can result in seeming unfairness to both same-
22   sex and opposite couples, Defendant argues that there is no disparate impact. Simply put,
23   Defendant argues that all marriages that are shorter than nine months do not meet the
24   durational requirement, and this is true regardless of whether the couple is opposite-sex or
25   same-sex and regardless of the reason the marriage did not last at least nine months. (Def.
26   Br. at 17.)
27          The Court is unpersuaded by Defendant’s arguments. Undeniably, Defendant’s
28   hypotheticals provide conceivable examples of unfair barriers to meeting the durational


                                                 -5-
      Case 2:18-cv-03915-DJH Document 37 Filed 05/29/20 Page 6 of 10



 1   requirement for      same-sex couples and opposite-sex couples alike. However, these
 2   examples are not apt comparisons to this particular case. The durational requirement
 3   incorporates Arizona’s marriage laws, up to October 17, 2014, that placed a unique and
 4   targeted burden on same-sex couples. Arizona’s same-sex marriage prohibition placed no
 5   burden on opposite-sex couples seeking to marry, and therefore, it did not keep opposite-
 6   sex couples from meeting the durational requirement. Accordingly, the durational
 7   requirement does not apply equally to Plaintiff and similarly situated opposite-sex spouses
 8   because it incorporates state laws that created unequal barriers to marriage for certain
 9   individuals. Therefore, the durational requirement, as applied here, discriminatorily
10   impacts Plaintiff.
11          B.     Defendant had a discriminatory purpose in applying the durational
                   requirement to Plaintiff’s application and violated Plaintiff’s right to
12
                   equal protection of the law.
13
14          Proof that a discriminatory purpose motivates government action is required to
15   sustain an equal protection claim. See Vill. of Arlington Heights, 429 U.S. at 264–66; see
16   also Davis, 426 U.S. at 242. This rule logically follows from the reality that any bright-line
17   governmental classification will result in some disparate impact among individuals or
18   groups. See e.g., Califano v. Jobst, 434 U.S. 47, 53 (1973). A discriminatory purpose need
19   not be the only purpose motivating governmental action in order to find an equal protection
20   violation since governmental action is rarely motivated by only a single concern. See Vill.
21   of Arlington Heights, 429 U.S. at 265–66. There are numerous ways of proving a
22   discriminatory purpose, and direct proof, i.e., smoking gun statements of intent, is helpful
23   but unnecessary. See Vill. of Arlington Heights, 429 U.S. at 266–68. When a discriminatory
24   purpose is established, the normal deference given to governmental decision-making is
25   bypassed and the governmental action is subjected to heightened scrutiny. Id. at 265–66.
26          The Ninth Circuit’s decision in Diaz illustrates how a facially neutral law can have
27   a discriminatory purpose through its incorporation of other laws that have a discriminatory
28   purpose. Diaz, 656 F.3d at 1012–15. In Diaz, the Ninth Circuit upheld the district court’s


                                                 -6-
      Case 2:18-cv-03915-DJH Document 37 Filed 05/29/20 Page 7 of 10



 1   grant of a preliminary injunction against an Arizona statute that violated equal protection
 2   by limiting eligibility for family health care coverage to married heterosexual employees.
 3   Id. at 1015. The Ninth Circuit agreed with the district court that the Arizona statute was
 4   facially neutral but had a discriminatory effect because opposite-sex couples could retain
 5   their healthcare by marrying but same-sex couples could not since the Arizona Constitution
 6   banned same-sex marriage. Id. at 1012–15. Moreover, the Ninth Circuit agreed with the
 7   district court that none of the offered justifications for the statute survived scrutiny because
 8   the rule necessarily depended upon “distinguishing between homosexual and heterosexual
 9   employees, similarly situated.” Id. at 1014. Since the offered justifications for the statute—
10   promoting marriage, costs-saving, and reducing administrative burdens—relied on
11   discriminating against same-sex couples, the Ninth Circuit concluded that the statute was
12   based on “‘a bare…desire to harm a politically unpopular group.’” Id. at 1014–15 quoting
13   Lawrence v. Texas, 539 U.S. 558, 580 (2003) (O’Connor, J., concurring).
14          Following the logic of Diaz, this Court finds that Defendant had a discriminatory
15   purpose in using the durational requirement to deny Plaintiff’s Application for Widower
16   Insurance Benefits. Defendant expressly incorporates state marriage laws into the
17   evaluation of eligibility for Widower Insurance Benefits. 42 U.S.C § 416(h)(1)(A)(i). Some
18   of these laws, including Arizona’s, had unconstitutionally denied same-sex couples access
19   to marriage for discriminatory purposes in violation of equal protection. See generally
20   Obergefell v. Hodges, 135 S. Ct. 2584 (2015); see also Majors, 14 F. Supp. 3d at 1315.
21   The Court is unpersuaded by Defendant’s arguments that Plaintiff was not deprived of
22   benefits because of “Arizona’s marriage laws, nor because of [his] sexual orientation or
23   gender,” but only because of unfortunate timing. (Def. Br. at 17.) The durational
24   requirement is not an amorphous requirement. It is a duration of marriage requirement,
25   and Defendant considers the validity of a given marriage by applying state law. Plaintiff
26   was denied the opportunity to marry not just in Arizona, but in many states, because of
27   marriage laws that prohibited him from marrying Glen Driggs due to his sexual orientation
28   and gender. Defendant relied on these laws to deny Plaintiff’s Application for Widower


                                                  -7-
      Case 2:18-cv-03915-DJH Document 37 Filed 05/29/20 Page 8 of 10



 1   Insurance Benefits. Thus, the discriminatory purpose of Arizona’s same-sex marriage ban
 2   is imputed to Defendant’s decision to rely on that ban in Plaintiff’s case. See Diaz, 656
 3   F.3d at 1012–15.
 4          The Supreme Court has also been instructive here. In Obergefell, the Supreme Court
 5   listed survivorship benefits as one of the benefits that same-sex couples are required to
 6   have equal access to in order to preserve equal protection of the law. Obergefell, 135 S. Ct.
 7   at 2601. Additionally, the Supreme Court has held that it is a violation of equal protection
 8   to deny same-sex married couples equal access to the benefits enumerated in Obergefell.
 9   Pavan v. Smith, 137 S. Ct. 2075, 2078 (2017). Defendant’s reliance on the denial of
10   Plaintiff’s equal access to marriage because of state law also runs afoul of equal protection.
11   See Diaz, 656 F.3d at 1012–15; see also In re Fonberg, 736 F.3d 901, 902–03 (9th Cir.
12   Jud. Council 2013).
13          The Court is unconvinced by Defendant’s suggestion that Plaintiff was not
14   discriminated against because he could have married in California or another state sooner,
15   or because Glen Driggs hypothetically could have lived longer.2 (Def. Br. at 19–20.)
16   (emphasis added). While Defendant states that these different circumstances would have
17   resulted in Plaintiff receiving benefits and obviated the need for this case, it may not have
18   been clear to Plaintiff that going out of state for marriage sooner would have resulted in
19   eligibility for Widower Insurance Benefits. Arizona did not recognize same-sex marriages
20   any earlier than October 17, 2014. Moreover, the SSA regulations by their terms still limit
21   recognition of valid marriages for Widower Insurance Benefits to those recognized by the
22   state of domicile. 42 U.S.C § 416(h)(1)(A)(i). Finally, the timing of Glen Driggs’s death is
23
24          2
               The Court is also unpersuaded by Defendant’s assertion that Plaintiff was not
     discriminated against since Defendant determined him to be a “widower” for purposes of
25   the lump-sum death benefit. (Def. Br. at 17.) There is no durational requirement for lump-
     sum death benefit eligibility, so Defendant did not rely on discriminatory barriers to
26   Plaintiff marrying in evaluating Plaintiff’s eligibility for that benefit. 42 U.S.C. § 402(i);
     42 U.S.C. § 416(g)(1). The duration of Plaintiff’s marriage was irrelevant to his eligibility
27   for the lump-sum death benefit because he was validly married in California and Defendant
     recognized the validity of that marriage. (R. at 18, 20.) Contrarily, Defendant relies on
28   discriminatory marriage barriers in evaluating Plaintiff’s failure to meet the durational
     requirement applicable to Widower Insurance Benefits.

                                                 -8-
      Case 2:18-cv-03915-DJH Document 37 Filed 05/29/20 Page 9 of 10



 1   irrelevant to whether Defendant purposefully discriminated against Plaintiff under the
 2   actual facts of this case. Moreover, it is no argument to claim that Plaintiff would not have
 3   been discriminated against had his spouse lived longer. Ultimately, Defendant’s
 4   hypothetical circumstances highlight that Plaintiff encountered barriers to pursuing a
 5   crucial requirement––marriage––for Widower Insurance Benefits that opposite-sex
 6   spouses did not.
 7          Under any level of scrutiny Defendant’s decision to rely on the discriminatory
 8   barriers to marriage that Plaintiff faced fails. See Diaz, 656 F.3d at 1014–15. While the
 9   durational requirement would ordinarily have a rational basis, Defendant’s application of
10   the requirement violates equal protection because it depends on unconstitutional barriers
11   to same-sex marriage to achieve its otherwise permissible results. Compare Diaz, 656 F.3d
12   at 1014–15, with Salfi, 422 U.S. at 751. Defendant’s reliance on discriminatory laws
13   effectively invalidates the otherwise permissible goals of the durational requirement.
14          C.     The appropriate remedy is to remand this case for further proceedings.
15          In his Complaint Plaintiff requests that this case be “reversed for an award of
16   benefits or, alternatively, either modified or remanded for further proceedings.” (Doc. 1 at
17   2.) “Where, as in this case, an ALJ makes a legal error, but the record is uncertain and
18   ambiguous, the proper approach is to remand the case to the agency.” See Treichler v.
19   Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1105 (9th Cir. 2014).
20          Outstanding issues exist and the appropriate remedy is to remand this case for
21   further proceedings. Because of the legal errors made by the ALJ, the factual determination
22   necessary to properly evaluate Plaintiff’s eligibility for Widower Insurance Benefits has
23   not been performed. The necessary inquiry that must be performed on remand is whether
24   Plaintiff would have married sufficiently early to satisfy the durational requirement but for
25   unconstitutional state laws prohibiting same-sex marriage. Evidence points in both
26   directions on this issue and it is Plaintiff’s burden on remand to establish that he would
27   have met the requirements for Widower Insurance Benefits but for Defendant’s reliance on
28   unconstitutional marriage laws.


                                                 -9-
     Case 2:18-cv-03915-DJH Document 37 Filed 05/29/20 Page 10 of 10



 1          IT IS THEREFORE ORDERED reversing the February 17, 2017 decision of the
 2   Administrative Law Judge (R. at 13–21), as upheld by the Appeals Council (R. at 5–7.)
 3          IT IS FURTHER ORDERED remanding this case to the Social Security
 4   Administration for further proceedings consistent with this order. Specifically, Defendant
 5   must evaluate whether Plaintiff would have been eligible for Widower Insurance Benefits
 6   but for state laws prohibiting same-sex marriage, and if so, Defendant must award Plaintiff
 7   Widower Insurance Benefits.
 8          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
 9   consistent with this Order and close this case.
10          Dated this 29th day of May, 2020.
11
12
13                                                Honorable Diane J. Humetewa
14                                                United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 10 -
